United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
HC OPERATING, L.P. et al. §
v. CIVIL ACTION NO. 3:19-CV-2425-S-BN
ATLAS APARTMENTS
ACQUISITIONS, LLC et al. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. Plaintiffs filed objections, contending, among other things, that the Magistrate Judge
erred by “suggest[ing] that the lis pendens cannot be expunged if Atlas submits some evidence that
its claims are valid ., . even if it outweighed by the preponderance of the evidence submitted at
the February 21 hearing.” ECF No. 40 at 6. According to Plaintiff, Defendant Atlas Apartments
Acquisitions, LLC (“Atlas”) was “required to prove, by a preponderance of the evidence, that [it]
would probably prevail at trial.’ Jd.

The Magistrate Judge, however, followed the correct standard, recommending that the
Court “find[] that Atlas established ‘the probable validity of its claim by a preponderance of the
evidence.’”! ECF No. 35 at 11 (quoting Jn re I-10 Poorman Invs., Inc., 549 S.W.3d 614, 617
(Tex. App.--Houston [1st Dist.] 2017, orig. proceeding)); see also id. at 14 (recommending that
the first prong of a breach of contract was satisfied “by a preponderance of the evidence”); id. at 15
(finding the second element satisfied based upon a credibility determination); id at 17, 22

(weighing the evidence and finding the third element satisfied); id. at 23 (same as to the fourth

 

' To the extent that, as Plaintiffs suggest, proving the “probable validity” of a claim requires a claimant to prove a
likelihood of success on the merits, see ECF No. 40 at 5, the Court finds that Atlas has met this burden in this case.

 

 

 
element); id. at 23-26 (same as to Defendant’s entitlement to specific performance). Thus, the
Court finds no error in the Magistrate Judge’s analysis.

As for the remainder of the proposed findings, conclusions, and recommendation, the
District Court reviewed de novo those portions of the proposed findings, conclusions, and
recommendation to which objection was made, and reviewed the remaining proposed findings,
conclusions, and recommendation fer plain error. Finding no error, the Court ACCEPTS the
Findings, Conclusions, and Recommendation of the United States Magistrate Judge and DENTES
Plaintiffs’ Motion to Expunge Lis Pendens [ECF No. 17}.

SO ORDERED.

SIGNED April 8, 2020.

 

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
